UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark one) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2009 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File No. 0-23911 Fog Cutter Capital Group Inc. (Exact name of registrant as specified in its charter) Maryland 52-2081138 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 301 Arizona Avenue, Suite 200 Santa Monica, CA 90401 (Address of principal executive offices) (Zip Code) (310) 319-1850 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. YesoNo þ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesoNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definition of “accelerated filer”, “large accelerated filer”, and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer oAccelerated filer o Non-accelerated filero (do not check if a smaller reporting company)Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNo þ APPLICABLE ONLY TO CORPORATE ISSUERS: Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class Outstanding at March 15, 2010 Common Stock, par value $0.0001 per share 7,954,928 shares FOG CUTTER CAPITAL GROUP INC. FORM 10-Q I N D E X Page No. PART I—FINANCIAL INFORMATION Item 1. Interim Consolidated Financial Statements (Unaudited): Consolidated Statements of Financial Condition 3 Consolidated Statements of Operations 4 Consolidated Statement of Stockholders’ Equity (Deficiency) 5 Consolidated Statements of Cash Flows 6 Notes to Consolidated Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 14 Item 3. Quantitative and Qualitative Disclosures about Market Risk 22 Item 4.T Controls and Procedures 22 PART II—OTHER INFORMATION Item 1. Legal Proceedings 23 Item 1A. Risk Factors 23 Item 3. Defaults Upon Senior Securities 23 Item 6. Exhibits 24 Signatures 25 Available information Our website is www.fogcutter.com. We make our annual report on Form 10-K, as well as other reports filed with the Securities and Exchange Commission, available through our website as soon as reasonably practicable after they are filed. A copy of these reports may also be obtained by writing to us at 301Arizona Avenue, Suite 200, Santa Monica, CA 90401, Attn: Investor Reporting. 2 Index PART I— FINANCIAL INFORMATION ITEM 1.INTERIM CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) FOG CUTTER CAPITAL GROUP INC. CONSOLIDATED STATEMENTS OF FINANCIAL CONDITION (dollars in thousands, except share data) March 31, 2009 (unaudited) December 31, Assets Current Assets: Cash and cash equivalents $ $ Accounts receivable Notes receivable, current portion 18 18 Inventories Other current assets Total current assets Notes receivable 24 34 Property, plant and equipment, net Intangible assets, net Goodwill Other assets Total assets $ $ Liabilities and Stockholders’ Equity (Deficiency) Liabilities: Accounts payable and accrued liabilities $ $ Borrowings and notes payable, current portion Obligations under capital leases, current portion Total current liabilities Deferred income Total liabilities Commitments and contingencies Minority interests in consolidated subsidiaries Stockholders’ Equity (Deficiency): Preferred stock, $.0001 par value; 25,000,000 shares authorized; no shares issued and outstanding - - Common stock, $.0001 par value; 200,000,000 shares authorized; 11,757,073 shares issued as of March 31, 2009 and December 31, 2008;7,954,928 shares outstanding as of March 31, 2009 and December 31, 2008 Accumulated deficit ) ) Treasury stock, 3,802,145 common shares as of March 31, 2009 and December 31, 2008, at cost ) ) Total stockholders’ equity (deficiency) ) ) Total liabilities and stockholders’ equity $ $ The accompanying notes are an integral part of these consolidated financial statements. 3 Index FOG CUTTER CAPITAL GROUP INC. CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) (dollars in thousands, except share data) Quarter Ended March 31, Revenue: Restaurant and manufacturing sales $ $ Restaurant franchise and royalty fees Total revenue Operating costs and expenses: Restaurant and manufacturing cost of sales Engineering and development Depreciation and amortization Total operating costs and expenses General and administrative expenses: Compensation and employee benefits Professional fees Other Total general and administrative expenses Non-operating income (expense): Interest income 12 37 Interest expense ) ) Other income, net 84 Total non-operatingincome (expense) ) 44 Loss before provision for income taxes, minority interests, and equity in income of equity investees ) ) Minority interest in earnings 75 83 Equity in income of equity investees - Income tax (expense) benefit (3
